Citation Nr: 1120176	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  05-29 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the Appellant is a helpless child of the deceased Veteran.

REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1959 to October 1980, and he died in 1983. The Appellant is the Veteran's step-son.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2004 of a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2005, the Appellant canceled his scheduled hearing before the Board. 
In January 2008, the Board remanded the claim.  In February 2008, the Appellant was afforded the opportunity to reschedule the hearing, but he did not respond to the request to reschedule and the request for the hearing was deemed withdrawn. 38  C.F.R. § 20.704(d).

In a decision in March 2010, the Board denied the Appellant's claim.  In an order in November 2010, the Court granted a Joint Motion of the parties, the VA Secretary and the Veteran, who was and currently represented by counsel, and vacated and remanded the case to the Board for readjudication for compliance with the instructions in the joint motion. 

The claim is REMANDED to the RO. 

REMAND

The Appellant asserts that he is a helpless child who is permanently incapable of self-support due to a psychiatric disorder.  The Appellant was born in July 1965, and attained the age of 18 in July 1983.




In order to establish entitlement to recognition as the helpless child of the Veteran, it must be shown that the child was permanently incapable of self support by reason of mental or physical defect as of his eighteenth birthday.  38 C.F.R. § 3.356(a).  

Consistent with the instructions of the joint motion, the Board determines that additional evidentiary development under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Appellant to either submit or to authorize VA to obtain on his behalf the records of the Kaufman County Outreach Clinic and the "MMMR Sheltered Workshop from 1984 or 1985.  If the records do not exist or further efforts to obtain the records would be futile, notify the Appellant and his attorney in accordance with 38 C.F.R. § 3.159(e). 

2.  Request records of [redacted], then the dependent minor of the Veteran, [redacted], including records archived or retired from the Charleston, South Carolina Naval Hospital before 1984.  If the records do not exist or further efforts to obtain the records would be futile, notify the Appellant and his attorney in accordance with 38 C.F.R. § 3.159(e).






3.  Afford the Veteran a VA examination by a psychiatrist so that the psychiatrist may render an opinion on:

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that the Appellant was permanently incapable of self- support due to mental incapacity as of his 18 birthday in July 1983.  

If, however, after a review of the record, the requested opinion cannot be rendered without a resort to speculation, the VA examiner is asked to clarify whether the opinion cannot be determined because an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The claims file must be made available to the examiner for review.

4.  After the development requested has been completed, adjudicate the claim.  If the benefit sought remains denied, furnished the Appellant and his attorney a supplemental statement of the case and return the case to the Board. 






The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


